FILED
                            NOT FOR PUBLICATION                                JUN 15 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50071

               Plaintiff - Appellee,              D.C. No. 5:08-cr-00198-SGL

  v.
                                                  MEMORANDUM *
RAFAEL MURO-BONILLA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Rafael Muro-Bonilla appeals from the 51-month sentence imposed

following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rocha-Lopez’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir.2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to

delete the reference to § 1326(b)).

      Upon remand, the district court judge should strike condition 4 of the terms

of supervised release from the judgment because he did not announce it during the

oral pronouncement of the sentence. See United States v. Napier, 463 F.3d 1040,

1042 (9th Cir. 2006).

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED; and the case is REMANDED with instructions to

correct the judgment.




                                           2                                    09-50071